DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 11/23/2020.  Claims 1-2, 4, 8-10, 13-16, and 20 are amended, claims 21-22 are new, and claims 1-5, 8-22 are currently pending.

Allowable Subject Matter
Claims 1-5, 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests 
(1) a transaction card, comprising: a metal body having a first main side and a second main side and an exterior layer overlaying an entirety of the second main side, the exterior layer including identifying indicia, a removable portion and a magnetic stripe, the removable portion of only the exterior layer is removable from the second main side, without removing any portion of the metal body, by a set of perforations through only the exterior layer, wherein an outermost surface of the exterior layer is co-planar with an outermost surface of the removable portion, the identifying indicia includes a plurality of digits, and the removable portion of the exterior layer contains one or more digits of the plurality of digits of the identifying indicia and a portion of the magnetic stripe.
(2) a contactless identification card, comprising: a metal body including a first main side opposite a second main side, a first end opposite a second end, and a first side opposite a second side; an identification chip coupled to the first main side of the metal body; an exterior 
(3) a method, comprising: providing a metal body including a first main side opposite a second main side, a first end opposite a second end, and a first side opposite a second side; coupling an identification chip to the first main side of the metal body; providing an exterior layer planar with the second main side, the exterior layer containing identifying indicia and a magnetic stripe; and providing a set of perforations formed through only the exterior layer to enable removal of a removable portion of only the exterior layer containing at least a part of the identifying indicia and at least part of the magnetic stripe, without removal of any portion of the metal body, wherein an outermost surface of the exterior layer is co-planar with an outermost surface of the removable portion.
The record and cited prior art evidence the distinguishing features of the now-claimed invention.  In particular, Examiner agrees with Applicant’s arguments provided on pages 7-10 of the 11/23/2020 Response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872